Case: 21-50503     Document: 00516107593         Page: 1     Date Filed: 11/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-50503                       November 24, 2021
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Pedro Romero-Sandoval,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-581-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Pedro Romero-Sandoval appeals his conviction and sentence for entry
   after deportation in violation of 8 U.S.C. § 1326(a) and (b)(2). For the first
   time on appeal, Romero-Sandoval contends that it violates the Constitution
   to treat a prior conviction that increases the statutory maximum under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50503      Document: 00516107593            Page: 2    Date Filed: 11/24/2021




                                      No. 21-50503


   § 1326(b)(2) as a sentencing factor, rather than as an element of the offense.
   He correctly concedes that the argument is foreclosed by Almendarez-Torres
   v. United States, 523 U.S. 224 (1998), but he wishes to preserve it for further
   review. The Government has moved without opposition for summary
   affirmance or, alternatively, for an extension of time to file its brief.
          As the Government asserts and as Romero-Sandoval concedes, the
   sole issue raised on appeal is foreclosed by Almendarez-Torres. See United
   States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the Government’s
   position “is clearly right as a matter of law so that there can be no substantial
   question as to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969), summary affirmance is proper.
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment of the district court is AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED.




                                           2